Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-6604 Dreyfus BASIC Money Market Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 02/28 Date of reporting period: 11/30/08 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Basic Money Market Fund, Inc. November 30, 2008 (Unaudited) Negotiable Bank Certificates of Deposit33.0% Principal Amount ($) Value ($) Allied Irish Banks (Yankee) 2.90%, 12/5/08 50,000,000 50,000,110 Banca Intesa SpA (Yankee) 3.12%, 2/27/09 50,000,000 50,000,000 Banco Santander Puerto Rico (Yankee) 3.00%, 12/10/08 40,000,000 40,000,000 Barclays Bank PLC (Yankee) 2.55% - 3.75%, 12/29/08 - 1/22/09 35,000,000 35,000,000 DZ Bank AG (Yankee) 3.20%, 12/24/08 25,000,000 25,000,157 Fortis Bank (Yankee) 2.50% - 3.17%, 12/23/08 - 3/9/09 50,000,000 50,000,000 Landesbank Baden-Wurttemberg (Yankee) 3.15%, 2/11/09 50,000,000 50,000,000 Natixis (Yankee) 3.15%, 3/12/09 50,000,000 50,000,000 UBS AG (Yankee) 3.20%, 3/16/09 25,000,000 25,000,000 Total Negotiable Bank Certificates of Deposit (cost $375,000,267) Commercial Paper54.9% Atlantic Asset Securitization LLC 1.56% - 1.76%, 2/5/09 - 2/18/09 43,000,000 a 42,857,215 Atlantis One Funding Corp. 1.51% - 2.01%, 2/3/09 - 2/19/09 50,000,000 a 49,827,778 Bank of America Corp. 2.01%, 2/12/09 9,638,000 9,598,913 BNP Paribas Finance Inc. 0.69%, 12/1/08 30,000,000 30,000,000 CAFCO LLC 3.02%, 1/20/09 - 1/21/09 49,300,000 a 49,093,167 Citigroup Funding Inc. 3.46%, 12/2/08 Gemini Securitization Corp., LLC 3.22%, 12/22/08 40,000,000 a General Electric Capital Corp. 2.52%, 2/3/09 50,000,000 b Hannover Funding Company LLC 2.25%, 12/8/08 50,000,000 a LMA Americas LLC 2.06%, 2/19/09 50,000,000 a Market Street Funding LLC 2.51%, 1/15/09 50,000,000 a Mont Blanc Capital Corp. 3.12%, 1/30/09 50,000,000 a Prudential Funding LLC 0.60%, 12/1/08 Surrey Funding Corp. 2.77%, 2/5/09 15,000,000 a Working Capital Management Co. L.P. 2.77%, 2/6/09 50,000,000 a Total Commercial Paper (cost $625,079,628) Corporate Notes4.3% Lehman Brothers Holdings Inc. 0.00%, 3/27/09 45,000,000 c,d Wells Fargo & Co. 2.91%, 12/2/08 45,000,000 b Total Corporate Notes (cost $90,000,000) Time Deposit1.9% RBS Citizens NA (Grand Cayman) 0.20%, 12/1/08 (cost $21,000,000) Repurchase Agreement2.6% Deutsche Bank Securities 0.25%, dated 11/28/08, due 12/1/08 in the amount of $30,000,625 (fully collateralized by $2,974,000 Federal Agricultural Mortgage Corp., 0%, due 12/23/08, value $2,973,703 and $26,160,000 Federal Home Loan Bank, 3.625%-4.50%, due 9/16/11-2/18/15, value $27,626,479) (cost $30,000,000) Short-Term Investment3.1% Capital Support Agreement (cost $0) 0 d Total Investments (cost $1,141,079,895) 99.8% Cash and Receivables (Net) .2% Net Assets 100.0% a Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2008, these securities amounted to $445,707,729 or 39.2% of net assets. b Variable rate securityinterest rate subject to periodic change. c Issuer filed for bankruptcy. d The Bank of New York Mellon Corporation ("BNY Mellon") has entered into a Capital Support Agreement with the fund, which provides that BNY Mellon, at no cost to the fund, will contribute capital to the fund up to 100% of the amortized cost of the security to the extent that the fund maintains a net asset value of $.995 on the sale, final liquidation or other final payment of the security. At November 30, 2008, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of November 30, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs 0 Total Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus BASIC Money Market Fund, Inc. By: /s/ J. David Officer J. David Officer President Date: January 26, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: January 26, 2009 By: /s/ James Windels James Windels Treasurer Date: January 26, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
